Citation Nr: 0200793	
Decision Date: 01/23/02    Archive Date: 02/05/02	

DOCKET NO.  01-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability on a direct basis.

2.  Entitlement to a rating in excess of 10 percent for left 
knee strain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions (October 2000, April 2001) by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran seeks entitlement to service connection for back 
disability.  A review of the record discloses that this is 
not his first such claim.  In July 1975, the RO denied 
entitlement to service connection for such disability on a 
direct basis.  38 U.S.C.A. § 310 (1970); 38 C.F.R. § 3.303 
(1975).  In March 1993, the RO denied entitlement to service 
connection for back disability, claimed to be the result of 
the veteran's service-connected left knee disability.  
38 C.F.R. § 3.310 (1992).  The veteran was notified of each 
of those decisions; however, a notice of disagreement was not 
received on either occasion with which to initiate an appeal.  
Accordingly those decisions became final.  38 U.S.C. § 4005 
(1970); 38 C.F.R. § 19.153 (1975); 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1992).

The veteran now seeks to reopen his claim of entitlement to 
service connection for low back disability.  In its rating 
action in April 2001, the RO found that the veteran had not 
submitted new and material evidence with which to reopen that 
claim on a direct basis.  38 U.S.C.A. § 5108 (West 1991). 

In his appeal (VA Form 9, received in June 2001), the veteran 
raised contentions to the effect that service connection is 
warranted for low back disability, secondary to his service-
connected left knee disability.  38 C.F.R. § 3.310(a) (2001).  
The RO has not considered or otherwise developed the question 
of whether new and material evidence had been submitted to 
reopen his claim of entitlement to service connection for low 
back disability, secondary to his service-connected left knee 
disability.  Accordingly, the Board has no jurisdiction over 
that question; and, therefore, it is referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 
2000); 38 C.F.R. § 20.101 (2001).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for back disability on a direct basis is the 
subject of a remand at the end of this decision.

In August 2000, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
left knee strain with arthritis.  As part of that claim, he 
requested that the arthritis in his left knee be separately 
rated from the left knee strain.  In its October 2000 rating 
decision, the RO denied the veteran's claim for an increased 
rating for his left knee strain with arthritis, to include 
the claim for separate ratings.  The veteran was notified of 
that decision, as well as his appellate rights.  Although he 
subsequently submitted a timely notice of disagreement with 
the decision to deny an increased rating for his left knee 
disability, a notice of disagreement was not received with 
respect to the question of separate ratings for left knee 
strain and for left knee arthritis.  Accordingly, that aspect 
of the decision became final and has not been associated with 
the current appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).


FINDING OF FACT

The veteran's service-connected left knee strain with 
arthritis, manifested primarily by chronic pain; limitation 
of motion; slight crepitus; and a slight limp for which he 
uses a cane, is productive of no more than moderate 
impairment.


CONCLUSION OF LAW

The criteria for a 20 percent rating for left knee strain 
with arthritis have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40-4.42, 4.45, 4.71, 4.71(a), Diagnostic Code 
(DC) 5257 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating in excess of 10 percent for his 
service-connected left knee strain with arthritis.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the service-connected left knee strain with 
arthritis.  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the level of disability during the 
current rating period is of primary concern.  In such 
instances, although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected left knee disability is rated 
in accordance with 38 C.F.R. § 4.71(a), DC 5257.  Under that 
code, a 10 percent rating is warranted for impairment of the 
knee manifested by slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for impairment 
of the knee manifested by moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee manifested by severe recurrent 
subluxation or lateral instability. 

Also potentially applicable in rating the veteran's left knee 
disability is 38 C.F.R. § 4.71a, DC 5003 (2001).  Under that 
code, arthritis, established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate DC's 
for the specific joint or joints involved. 

Limitation of knee motion is rated in accordance with the 
provisions of 38 C.F.R. § 4.71(a), DC's 5260 and 5261 (2001).  
A 10 percent rating is warranted when leg flexion is limited 
to 45 degrees or when extension is limited to 10 degrees.  A 
20 percent rating is warranted when leg flexion is limited to 
30 degrees or when leg extension is limited to 15 degrees.  A 
30 percent evaluation is warranted when leg flexion is 
limited to 15 degrees or when leg extension is limited to 20 
degrees.  A 40 percent evaluation is warranted when leg 
extension is limited to 30 degrees, and a 50 percent rating 
is warranted when leg extension is limited to 45 degrees.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca v. Brown, 
the Court held that 38 C.F.R. § 4.40 required consideration 
of factors such as lack of normal endurance, functional loss 
due to pain and pain on use, including such pain experienced 
during flare ups.  The Court also held that 38 C.F.R.§ 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.

The Facts

VA Medical records submitted in conjunction with the 
veteran's appeal show that from October 1990 through October 
2001, the veteran was treated for his service-connected left 
knee disability.  He complained primarily of chronic pain, 
and it was noted that he used a cane to aid his walking.  It 
was also noted that he was taking pain medication, including 
Motrin.  In March 2001, the record showed that the veteran 
had a history of falling.

In October 2000 and March 2001, the veteran underwent VA 
orthopedic examinations, in part, to determine the extent of 
his service-connected left knee disability.  It was noted 
that he had had surgery in 1975 to remove cartilage from his 
left knee but that he had had no surgery since that time.  He 
complained primarily of left knee pain and swelling and noted 
that any activity, such as standing or walking, increased the 
pain.  He also reported flareups of pain which further 
limited his range of left knee motion.  He stated that he 
could not bend or kneel or walk very much.

On examination, it was noted that the veteran's posture was 
normal.  He walked with a slight limp and used a cane.  There 
was a slightly curved incisional scar on the medial side of 
the left knee, the scar measuring about 16 centimeters in 
length.  An examination of the left knee revealed no edema, 
no effusion, no instability, no weakness, no tenderness, no 
redness, no heat, no abnormal movement, and no guarding of 
movement.  Slight crepitus was present.  Knee flexion was 
variously reported as being accomplished to between 110 and 
120 degrees.  During flexion, it was noted variously that 
pain started at 100 degrees or at 120 degrees.  Extension of 
the left knee was variously reported as 0 degrees or minus 5 
degrees.  There was no ankylosis of the knee.  X-rays of the 
left knee revealed advanced osteoarthritis with narrowing of 
the medial compartment and a large 2- by 1.1-centimeter loose 
calcified mass (joint mice), most probably due to old 
osteochondritis dissecans or post-traumatic calcification.  
The examiner opined that the veteran's left knee disability 
was productive of mild to moderate functional loss. 

In November 2001, the veteran had a video conference before 
the undersigned Member of the Board.  The veteran reiterated 
his complaints regarding left knee pain and swelling and 
noted that he was unable to walk for more than 30 minutes, 
bicycle, jog, or mow his lawn.  He reported that his left 
knee was weaker than his right and that he had difficulty 
negotiating stairs.  He also reported that he had quit work 
in the early 1990's, due in part to his service-connected 
left knee problems.

Analysis

The evidence of record shows that the veteran's service-
connected knee disability is manifested primarily by pain and 
slight crepitus.  Such pain is exacerbated by activity, 
including walking, and it should be noted that the veteran 
has a limp and requires a cane for ambulation.  He also has 
limitation of motion when compared with the expected range of 
normal left knee motion of 0 degrees to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  Although not compensable under 
the DC's applicable to limitation of motion, such limitation 
contributes to the overall disability picture attributable to 
his service-connected left knee disorder.  Indeed, the most 
recent VA examinations have indicated that his service-
connected left knee disorder is productive of mild to 
moderate disability.  Such findings more nearly approximate 
the criteria for a 20 percent rating under 38 C.F.R. 
§ 4.71(a), DC 5257.  To that extent, the veteran's appeal is 
granted.

In arriving at the foregoing decision, the Board has 
considered the possibility of a still higher schedular 
evaluation under the applicable DC's, as well as the Court's 
holding in DeLuca v. Brown.  However, the evidence shows that 
the veteran's service-connected left knee disability is not 
associated with any swelling; discoloration; heat; 
incoordination; excess fatigability; deformity; abnormal 
movement; or weakness or associated muscle atrophy.  Although 
he testified that his knee gave way at times and a March 2001 
VA outpatient treatment record indicated a history of 
falling, there is no recent objective medical evidence of 
recurrent subluxation, dislocation, or instability.  
Accordingly, a schedular rating in excess of 20 percent is 
not warranted.

The Board has also considered the possibility of referring 
this case to the Director of VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected left knee disability.  
However, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  Indeed, the evidence does not show that the veteran 
has missed extensive time from or lost work solely as a 
result of his service-connected left knee disability.  During 
his November 2001 video conference, he testified that he left 
his last place of employment in the early 1990's, due to 
problems with his back, as well as his left knee.  Although 
he has been treated from time to time for his service-
connected left knee disability, that treatment has been 
rendered on an outpatient basis; and there is absolutely no 
evidence of any recent extensive hospitalization for that 
disorder.  Rather, the record shows that the manifestations 
of his left knee disability are essentially those 
contemplated by the regular schedular standards.  It must be 
emphasized that such ratings are not job specific.  They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension Services for a rating outside the regular schedular 
criteria.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, Section 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case, he and his 
attorney were notified of the evidence necessary to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
and in fact it appears that all such evidence has been 
obtained and associated with the claims folder.  As noted 
above, such evidence includes VA outpatient records, dated 
from October 1990 to March 2001, and the reports of two VA 
orthopedic examinations.  Indeed, the veteran has not 
identified any outstanding evidence which could be used to 
support his claim of entitlement to service connection for an 
increased rating for left knee disability, nor has he 
contended that the VA examinations were inadequate for rating 
purposes.  Finally, the Board notes that the veteran has had 
a hearing in association with his appeal, a transcript of 
which has also been associated with the claims folder.  
Accordingly, the Board is of the opinion that the VA has met 
its duty to assist the veteran in the development of this 
appeal and that there is no need for further development at 
this time.


ORDER

Entitlement to a 20 percent rating for left knee strain with 
arthritis is granted, subject to the laws and regulations 
governing the award of VA monetary benefits.


REMAND

As noted in the Introduction, the veteran also seeks to 
reopen his claim of entitlement to service connection for low 
back disability on a direct basis

The service medical records show that in March 1970, the 
veteran was treated for back pain.  

During his November 2001 video conference, the veteran 
testified that in the mid-1970's, he had had two pre-
employment physical examinations which identified his low 
back disability.  The reports of those examinations have not 
been associated with the claims folder.

During his video conference, the veteran also testified that 
he last worked in the early 1990's and that he was forced to 
quit due to back disability.  Records associated with the 
veteran's last period of employment have not been placed in 
the claims folder.

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence in the development of associated cases.  
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  
The changes with respect to new and material evidence, 
however, are only effective for claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c), (4)(iii)).  As such the new changes are not 
applicable to the veteran's appeal.

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a back disability is 
REMANDED for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a back 
disability.  After obtaining any 
necessary authorization, the RO should 
request directly from their providers, 
copies of all such records not currently 
on file.  Such records should include, 
but are not limited to, the reports to 
preemployment physical examinations 
performed in the mid-1970's and 
identified during the veteran's video 
conference in November 2001.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
requests must be noted in writing and 
associated with the claims folder.

2.  The RO should contact the veteran and 
request that he provide a history of his 
employment since service, including, but 
not limited to, the name and address of 
his most recent employer.  After 
requiring all necessary authorization 
from the veteran, the RO should contact 
the veteran's former employers and 
request copies of all documents 
associated with time lost or other job-
related difficulty associated with his 
back disability.  Such documents should 
include, but are not limited to, records 
associated with any termination of the 
veteran's employment; medical records; 
attendance records; job descriptions; 
duty limitations; job changes; reports of 
disciplinary actions; counseling 
statements; customer letters; reports of 
workmen's compensation claims or claims 
for any other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of State and/or 
union involvement.  If the veteran's 
former employers do not have such 
documents, the RO should request that 
they provide a statement on business 
letterheads stationary addressing the 
foregoing concerns.  Failures to respond 
or negative replies to any requests 
should be noted in writing and associated 
with the claims folder.

3.  If the RO receives additional 
evidence of service connection for back 
disability, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and extent of any 
back disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If back 
disability is found, the examiner must 
render an opinion as to whether it is at 
least as likely as not that such 
disability is directly related to the 
veteran's back pain in service in March 
1970.  The rationale for all such 
opinions must be set forth.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for back disability on a 
direct basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a supplemental 
statement of the case on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this REMAND, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has REMANDED to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



